Case 19-33769 Document 32 Filed in TXSB 0n_12/09/19 al 1of4

rAina
Terri Jenkins United Siete or exeS
11939 Canyon Valley Drive southern LED
Tomball, TX 7.7377 DEC 69 agt8
clark of Court

dley,
UNITED STATES BANKRUPTCY COURT pavid J. Bracle

SOUTHERN DISTRICT OF TEXAS

In re:
Terri Jenkins, Case No. 19-33769
Chapter: 13
Debtor.

 

DESIGNATION OF THE RECORD

 

I, Terri Jenkins, hereby designate the record in its entirety.

Respectfully submitted,

Dated: December 6, 2019 —— Ha, enka ‘

Terri Jenkins, Debtor

DESIGNATION OF THE RECORD
Case 19-33769 Document 32 Filed in TXSB on 12/09/19 Page 2 of 4

CERTIFICATE OF SERVICE

I hereby certify that on the date last written below IJ served the foregoing document on the
following by depositing it in the U. S. Mail, first class postage prepaid addressed, as follows:

Hon. David R. Jones
515 Rusk Street
Houston, TX 77002

William E. Heitkamp
Office of Chapter 13 Trustee
9821 Katy Freeway, Ste 590
Houston, TX 77024

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

US Trustee

515 Rusk Street, Suite 3516

Houston, TX 77002

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100
ADDISON TX 75001

Capital One Bank (USA), N.A.

by American InfoSource as agent

PO Box 71083

Charlotte, NC 28272-1083

CARRINGTON MORTGAGE SERVICES LLC
1600 SOUTH DOUGLASS ROAD

SUITE 200-A

ANAHEIM CA 92806

CARRINGTON MORTGAGE SERVICES LLC
C CHARLES TOWNSEND

AKERMAN LLP

2001 ROSS AVENUE SUITE 3600

DALLAS TX 75201

CARRINGTON MORTGAGE SERVICES LLC
WALTER MCINNIS
AKERMAN LLP

2001 ROSS AVENUE SUITE 3600

DESIGNATION OF THE RECORD
Case 19-33769 Document 32 Filed in TXSB on 12/09/19 Page 3 of 4 ,

DALLAS TX 75201

CARRINGTON MORTGAGE SERVICES LLC
MONICA SUMMERS

AKERMAN LLP

112 E PECAN STREET SUITE 2750

SAN ANTONIO TX 78205

CREDIT ONE BANK
PO BOX 60500
CITY OF INDUSTRY CA 91716

INTERNAL REVENUE SERVICE
P O Box 7346
Philadelphia PA 19101-7346

JC PENNEY
PO BOX 960090
ORLANDO FLORIDA 32896

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

MERCURY CARD SERVICES
PO BOX 84064
COLUMBUS GA 31908

NATHAN SANCHEZ

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

NATHAN SANCHEZ

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

REX KESLER

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

REX KESLER

DESIGNATION OF THE RECORD
Case 19-33769 Document 32 Filed in TXSB on 12/09/19 Page 4 of 4

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100°
ADDISON TX 75001

SHAWNIKA HARRIS

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

SHAWNIKA HARRIS

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
PO Box 248848

Oklahoma City, OK 73124-8848

TARGET CARD SERVICES
P.O. BOX 660170
DALLAS TX 75266-0170

THE BANK OF NEW YORK MELLON AS TRUSTEE
MONICA SUMMERS

AKERMAN LLP

112 E PECAN STREET SUITE 2750

SAN ANTONIO TX 78205

THE BANK OF NEW YORK MELLON AS TRUSTEE
WALTER MCINNIS

AKERMAN LLP

2001 ROSS AVENUE SUITE 3600

DALLAS TX 75201

THOMAS REDER

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

Dated: December 6, 2019 tr MAL Je aks a 4

Terri Jenkins

DESIGNATION OF THE RECORD
